Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 1 of 20 PageID: 1




Qinyu Fan, Esq.
Hang & Associates, PLLC
136-20 38th Avenue, Suite 10G
Flushing, NY 11354
Fax: (718) 353-6288
Email: rqu@hanglaw.com
Attorney for Plaintiff and proposed FLSA Collective

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

Yu Cen Zheng, individually and on behalf of all other
employees similarly situated,
                                       Plaintiffs,
                                                                Case No.
                         - against -
                                                                COLLECTIVE ACTION
Great Wall of Neptune, Inc., d/b/a Great Wall, Great Wall       COMPLAINT
of Jersey Shore, LLC d/b/a Great Wall, Yong Dong Dong,
Jin Ru Ni, and Nicky Liu
                                       Defendants.



       Plaintiff Yu Cen Zheng (“Plaintiff” or “Plaintiff Zheng”), on his own behalf and on behalf

of all others similarly situated, by and through his undersigned attorneys, Hang & Associates,

PLLC, hereby files this complaint against the Defendants Great Wall of Neptune, Inc., d/b/a Great

Wall, Great Wall of Jersey Shore, LLC d/b/a Great Wall, Yong Dong Dong, and Jin Ru Ni

(collectively “Defendants”), alleges and shows the Court the following:


                                          INTRODUCTION


       1.     This is an action brought by Plaintiff on his own behalf and on behalf of similarly

              situated employees, including kitchen workers, waiters, sushi chefs, delivery

              drivers, delivery packagers, and all other non-exempt employees of the Defendants,
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 2 of 20 PageID: 2




           alleging violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

           (“FLSA”) and the New Jersey Wage and Hour Law, N.J.S.A.§34:11-56 et seq.

           (“NJWHL” hereinafter), arising from Defendants’ various willful and unlawful

           employment policies, patterns and/or practices.

     2.    Upon information and belief, Defendants have willfully and intentionally

           committed widespread violations of the FLSA and NJWHL by engaging in a

           pattern and practice of failing to pay their employees, including Plaintiff,

           compensation for all hours worked, overtime compensation for all hours worked

           over forty (40) each week, and improper retention of tips.

     3.    Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the

           Defendants: (1) unpaid minimum wages, (2) unpaid overtime wages, (3) improper

           retention of tips, (4) liquidated damages, (5) prejudgment and post-judgment

           interest; and (6) attorneys’ fees and costs.

     4.    Plaintiff further alleges pursuant to NJWHL that he is entitled to recover from the

           Defendants: (1) unpaid minimum wages, (2) unpaid overtime wages, (3) improper

           retention of tips, (4) liquidated damages, (5) prejudgment and post-judgment

           interest; and (6) attorneys’ fees and costs.


                            JURISDICTION AND VENUE


     5.    This Court has original federal question jurisdiction over this controversy under 29

           U.S.C. §216(b), 28 U.S.C. § 1331, and has supplemental jurisdiction over the

           NJWHL claims pursuant to 28 U.S.C. § 1367(a).



                                              2
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 3 of 20 PageID: 3




     6.    Venue is proper in the United States District Court for the District of New Jersey

           pursuant to 28 U.S.C. §§ 1391(b) and (c), because Defendants conduct business in

           this District, and the acts and omissions giving rise to the claims herein alleged took

           place in this District.




                                      PLAINTIFFS


     7.    Plaintiff Zheng is a resident of New York State and was employed by the

           Defendants’ restaurant, Great Wall of Neptune, Inc., d/b/a Great Wall, Great Wall

           of Jersey Shore, LLC d/b/a Great Wall, (“Great Wall” hereinafter) located at

           Highway 35, 3rd Ave, Store #2 Neptune City Plaza, Neptune City, NJ 07753.

     8.    Plaintiff Zheng was hired as a fry wok cook and a helper, from on or around October

           6, 2020 to on or around April 5, 2021.




                                     DEFENDANTS


     9.    Defendant Great Wall of Neptune, Inc., d/b/a Great Wall (hereinafter, “Great Wall

           of Neptune”), is a domestic corporation organized in June 2010 and existing under

           the laws of the State of New Jersey.

     10.   Defendant Great Wall of Jersey Shore, LLC d/b/a Great Wall (hereinafter, “Great

           Wall of Jersey Shore”), is a domestic corporation organized in July 2015 and

           existing under the laws of the State of New Jersey.

     11.   Upon information and belief, both Great Wall of Neptune and Great Wall of Jersey

                                             3
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 4 of 20 PageID: 4




           Shore (hereinafter, collectively, “Great Wall”) are active businesses operating at

           the same address, Highway 35, 3rd Ave, Store #2 Neptune City Plaza, Neptune

           City, NJ 07753.

     12.   Upon information and belief, both Great Wall of Neptune and Great Wall of Jersey

           Shore are operated by the same managers/owners, and doing business as Great

           Wall. Additionally, Plaintiff Zheng worked for both entities when he was working

           for Great Wall.

     13.   Therefore, Great Wall of Neptune and Great Wall of Jersey Shore are two entities

           doing business together in one restaurant, i.e., Great Wall Restaurant (hereinafter,

           collectively, “Great Wall” or “the Restaurant”).

     14.   Upon information and belief, Defendant, Great Wall had gross sales in excess of

           Five Hundred Thousand Dollars ($500,000) per year. Upon information and belief,

           Great Wall purchased and handled goods moved in interstate commerce.

     15.   Great Wall has about 7 employees. Among them are 2 cashiers, 2 fry wok cook, 1

           kitchen helper, 1 delivery drivers, and 1 chef.

     16.   Upon information and belief, Defendant Nicky Liu (“Defendant Liu”) is the officer,

           and/or managing agent of Great Wall at Highway 35, 3rd Ave, Store #2 Neptune

           City Plaza, Neptune City, NJ 07753 and participated in the day-to-day operations

           of Great Wall. He interviewed Plaintiff over the phone and determined Plaintiff’s

           salary rate. During Plaintiff’s employment in Great Wall, Defendant Liu supervised

           him, and handled Plaintiff’s payrolls. He personally gave cash to Plaintiff. Plaintiff

           got paid in cash.

     17.   Thus, Defendant Liu acted intentionally and maliciously in management and is an
                                           4
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 5 of 20 PageID: 5




           employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated

           thereunder, NJWHL §12:56-2.1 and the regulations thereunder. Therefore,

           Defendant Liu is jointly and severally liable with Great Wall.

     18.   Upon information and belief, Defendant Yong Dong Dong (“Defendant Dong”) is

           the officer, and/or managing agent of Great Wall at Highway 35, 3rd Ave, Store #2

           Neptune City Plaza, Neptune City, NJ 07753 and participated in the day-to-day

           operations of Great Wall. He interviewed Plaintiff over the phone and determined

           Plaintiff’s salary rate. During Plaintiff’s employment in Great Wall, Defendant

           Dong supervised him, and handled Plaintiff’s payrolls. He personally gave cash to

           Plaintiff.

     19.   Thus, Defendant Dong acted intentionally and maliciously in management and is

           an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated

           thereunder, NJWHL §12:56-2.1 and the regulations thereunder. Therefore,

           Defendant Dong is jointly and severally liable with Great Wall.

     20.   Upon information and belief, Defendant Jin Ru Ni (“Defendant Ni”) is the officer,

           and/or managing agent of Great Wall at Highway 35, 3rd Ave, Store #2 Neptune

           City Plaza, Neptune City, NJ 07753 and participated in the day-to-day operations

           of Great Wall. He interviewed Plaintiff over the phone and determined Plaintiff’s

           salary rate. During Plaintiff’s employment in Great Wall, Defendant Ni supervised

           him, and handled Plaintiff’s payrolls. He personally gave cash to Plaintiff.

     21.   Thus, Defendant Ni acted intentionally and maliciously in management and is an

           employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated

           thereunder, NJWHL §12:56-2.1 and the regulations thereunder. Therefore,
                                      5
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 6 of 20 PageID: 6




           Defendant Ni is jointly and severally liable with Great Wall.

     22.   At all relevant times, the work performed by Plaintiff was directly essential to the

           business operated by Great Wall.

     23.   At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff his

           lawfully earned basic minimum hourly wages and overtime compensation, and

           made improper retention of employees’ tips, in violation of the NJWHL.

     24.   Plaintiff has fulfilled all conditions precedent to the institution of this action and/

           or conditions have been waived.


                               STATEMENT OF FACTS

     25.   Defendants committed the following alleged acts knowingly, intentionally and

           willfully.

     26.   Defendants knew that the nonpayment of basic minimum hourly wages and

           overtime compensation, and the improper retention of Plaintiff’s tips would

           financially injure Plaintiff and similarly situated employees and violate state and

           federal laws.

     27.   From on or around October 6, 2020 to on or around April 5, 2021, Plaintiff Zheng

           was hired by Defendants to work as a fry wok cook for Defendants’ restaurant

           business located at Highway 35, 3rd Ave, Store #2 Neptune City Plaza, Neptune

           City, NJ 07753.

     28.   From on or around October 6, 2020 to on or around April 5, 2021, Plaintiff Zheng

           worked 6 days a week with Monday off. From Tuesday to Thursday, Plaintiff has

           the same schedule. He would start working at 10:40 am and get oof work at around

                                              6
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 7 of 20 PageID: 7




           11:00 pm. On Friday, Plaintiff would start working at 10:40 am and get off work at

           about 11:30 pm. On Saturday, Plaintiff would start working at 10:40 am and get off

           at about 12:00 am. On Sunday, Plaintiff would start working at 11:40 am and get

           off work at 11:00 pm. Therefore, from on or around October 6, 2020 to on or around

           April 5, 2021, Plaintiff worked in total seventy-four and a half (74.50) hours per

           week.

     29.   At all relevant times, Plaintiff was paid at a fixed rate of $3,000 per month,

           regardless of his actual hours worked. Defendants paid Plaintiff monthly in cash on

           approximately the 5th day of each month.

     30.   In addition to do the fry wok cook job, Plaintiff Zheng would help do some side

           work, e.g., cleaning the cooking device, wash vegetables, etc. Those work usually

           took approximately 1 hour per day.

     31.   Defendants did not count or compensate Plaintiff Zheng for minimum wages or

           overtime wages according to state and federal laws.

     32.   Defendants committed the following alleged acts knowingly, intentionally and

           willfully.

     33.   While employed by Defendants, Plaintiff was not exempt under federal and state

           laws requiring employers to pay employees overtime.

     34.   Defendants did not provide Plaintiff and other employees with written notices about

           the terms and conditions of their employment upon hire in relation to their rate of

           pay, regular pay cycle and rate of overtime pay.

     35.   Defendants committed the foregoing acts against the Plaintiff, and the FLSA

           Collective Plaintiffs.
                                            7
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 8 of 20 PageID: 8




                     COLLECTIVE ACTION ALLEGATIONS

     36.   Defendants knowingly and willfully operated their business with a policy of not

           paying Plaintiff and other similarly situated employees either the FLSA overtime

           rate (of time and one-half), or the New Jersey State overtime rate (of time and one-

           half), in violation of the FLSA and NYWHL and the supporting federal and New

           Jersey State Department of Labor Regulations.

     37.   Plaintiff brings this action individually and on behalf of all other and former non-

           exempt employees who have been or were employed by the Defendants for up to

           the last three (3) years, through entry of judgment in this case (the “Collective

           Action Period”) and whom failed to receive overtime compensation for all hours

           worked in excess of forty (40) hours per week (the “Collective Action Members”),

           and have been subject to the same common decision, policy, and plan to not provide

           required wage notices at the time of hiring, in contravention to federal and state

           labor laws.

     38.   Upon information and belief, the Collection Action Members are so numerous the

           joinder of all members is impracticable. The identity and precise number of such

           persons are unknown, and the facts upon which the calculations of that number may

           be ascertained are presently within the sole control of the Defendants. Upon

           information and belief, there are more than Twenty (20) Collective Action

           members, who have worked for or have continued to work for the Defendants

           during the Collective Action Period, most of whom would not likely file individual

           suits because they fear retaliation, lack adequate financial resources, access to

           attorneys, or knowledge of their claims. Therefore, Plaintiff submits that this case
                                            8
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 9 of 20 PageID: 9




           should be certified as a collection action under the FLSA, 29 U.S.C. §216(b).

     39.   Plaintiff will fairly and adequately protect the interests of the Collective Action

           Members, and has retained counsel that is experienced and competent in the field

           of employment law and class action litigation. Plaintiff has no interests that are

           contrary to or in conflict with those members of this collective action.

     40.   This action should be certified as collective action because the prosecution of

           separate action by individual members of the collective action would risk creating

           either inconsistent or varying adjudication with respect to individual members of

           this class that would as a practical matter be dispositive of the interest of the other

           members not party to the adjudication, or subsequently impair or impede their

           ability to protect their interests.

     41.   A collective action is superior to other available methods for the fair and efficient

           adjudication of this controversy, since joinder of all members is impracticable.

           Furthermore, inasmuch as the damages suffered by individual Collective Action

           Members may be relatively small, the expense and burden of individual litigation

           makes it virtually impossible for the members of the collective action to

           individually seek redress for the wrongs done to them. There will be no difficulty

           in the management of this action as collective action.

     42.   Questions of law and fact common to members of the collective action predominate

           over questions that may affect only individual members because Defendants have

           acted on grounds generally applicable to all members. Among the questions of fact

           common to Plaintiff and other Collective Action Members are:

           a. Whether the Defendants employed Collective Action members within the
                                       9
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 10 of 20 PageID: 10




               meaning of the FLSA;

            b. Whether the Defendants failed to pay the Collective Action Members overtime

               wages for all hours worked above forty (40) each workweek in violation of the

               FLSA and the regulation promulgated thereunder;

            c. Whether the Defendants’ violations of the FLSA are willful as that terms is used

               within the context of the FLSA; and,

            d. Whether the Defendants are liable for all damages claimed hereunder, including

               but not limited to compensatory, punitive, and statutory damages, interest, costs

               and disbursements and attorneys’ fees.

            e. Plaintiff knows of no difficulty that will be encountered in the management of

               this litigation that would preclude its maintenance as a collective action.

            f. Plaintiff and others similarly situated have been substantially damaged by

               Defendants’ unlawful conduct.


                                STATEMENT OF CLAIM

                                         COUNT I

            [Violations of the Fair Labor Standards Act—Overtime Wages
             Brought on behalf of the Plaintiff and the FLSA Collective]

      43.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

            though fully set forth herein.

      44.   The FLSA provides that no employer engaged in commerce shall employ a covered

            employee for a work week longer than forty (40) hours unless such employee

            receives compensation for employment in excess of forty (40) hours at a rate not

            less than one and one-half times the regular rate at which he or she is employed, or
                                             10
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 11 of 20 PageID: 11




            one and one-half times the minimum wage, whichever is greater. 29 USC §207(a).

      45.   The FLSA provides that any employer who violates the provisions of 29 U.S.C.

            §207 shall be liable to the employees affected in the amount of their unpaid

            overtime compensation, and in an additional equal amount as liquidated damages.

            29 USC §216(b).

      46.   Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime pays

            violated the FLSA.

      47.   Here, Plaintiff Zheng worked 74.50 hours a week from on or around October 6,

            2020 to on or around April 5, 2021. At all relevant times, Plaintiff was paid at a

            fixed rate of $3,000 per month regardless of the actual number of hours he worked

            every week.

      48.   Therefore, at all relevant times, Defendants had, and continue to have, a policy of

            practice of refusing to pay overtime compensation at the statutory rate of time

            and a half to Plaintiff and Collective Action Members for all hours worked in

            excess of forty (40) hours per workweek, which violated and continues to

            violate the FLSA, 29 U.S.C. §§201, et seq., including 29 U.S.C. §§207(a)(1) and

            215(a).

      49.   The FLSA and supporting regulations required employers to notify employees of

            employment law requirements. 29 C.F.R. §516.4.

      50.   Defendants willfully failed to notify Plaintiff and FLSA Collective of the

            requirements of the employment laws in order to facilitate their exploitation of

            Plaintiff’s and FLSA Collectives’ labor.

      51.   Defendants knowingly and willfully disregarded the provisions of the FLSA
                                        11
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 12 of 20 PageID: 12




            and NJWHL as evidenced by their failure to compensate Plaintiffs and the FLSA

            Collective the statutory overtime rate of time and one half for all hours worked in

            excess of forty (40) per week when they knew or should have known such was due

            and that failing to do so would financially injure the Plaintiff and Collective Action

            members. Therefore, Plaintiff and the FLSA collection shall recover from

            Defendants their unpaid overtime wages, and in an additional equal amount as

            liquidated damages.


                                         COUNT II

                      [Violations of the NJWHL—Overtime Wages
                              Brought on behalf of Plaintiff]

      52.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

            though fully set forth herein.

      53.   NJWHL 12:56-6.1 provides that, for each hour of working time in excess of 40

            hours in any week, except for those exemptions set forth in N.J.S.A. 34:11-56a4 or

            as provided in N.J.A.C. 12:56-7.1, every employer shall pay to each of his or her

            employees, wages at a rate of not less than 1 and ½ times such employee’s regular

            hourly wage.

      54.   Defendants’ failure to pay Plaintiff his overtime pays violated the NJWHL.

      55.   Here, as discussed above, Plaintiff Cao worked7 4.50 hours a week during his

            employment with Defendants. At all relevant times, Plaintiff was paid at a fixed

            rate of $3,000 per month, regardless of the actual number of hours he worked every

            week.

      56.   Therefore, at all relevant times, Defendants had, and continue to have, a policy of
                                             12
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 13 of 20 PageID: 13




            practice of refusing to pay overtime compensation at the statutory rate of time

            and a half to Plaintiff for all hours worked in excess of forty (40) hours per

            workweek, which violated and continues to violate the NJWHL.

      57.   The NJWHL and supporting regulations required employers to notify employees of

            employment law requirements. NJWHL 8:43E-8.6 et seq.

      58.   Defendants willfully failed to notify Plaintiff of the requirements of the

            employment laws in order to facilitate their exploitation of Plaintiff’s labor.

      59.   Defendants knowingly and willfully disregarded the provisions of the NJWHL

            as evidenced by their failure to compensate Plaintiff the statutory overtime rate of

            time and one half for all hours worked in excess of forty (40) per week when they

            knew or should have known such was due and that failing to do so would financially

            injure the Plaintiff and Collective Action members. Therefore, Plaintiff shall

            recover from Defendants their unpaid overtime wages, and additionally an amount

            of 200% of the backwages as liquidated damages.



                                        COUNT III

      [Violations of the NJWHL—Minimum Wages Brought on behalf of Plaintiff]

      60.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

            though fully set forth herein.

      61.   N.J.A.C. 12:56-3.1 provides the New Jersey State minimum wage rate, and the rate

            is adjusted every year. Pursuant to N.J.A.C. 12:56-3.1, in 2020, the minimum wage

            rate was $12 per hour.

      62.   NJWHL also listed the state minimum wage rate for the last three years.
                                              13
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 14 of 20 PageID: 14




      63.   N.J.S.A, 34:11-56a25 provides that f an employee is paid less than the minimum

            fair wage to which the employee is entitled or is retaliated against in violation of

            N.J.S.A, 34:11-56a24, he may recover the full wages, plus a maximum of 200% of

            the amount of wages lost.

      64.   Here, from on or around October 6, 2020 to on or around April 5, 2021, Plaintiff

            Zheng worked 6 days a week, and in total seventy-four and a half (74.50) hours per

            week. However, he was paid at a fixed rate of $3,000 per month regardless of the

            number of hours he worked a day. Therefore, Plaintiff’s average hourly wage was

            $10.07 (3000/4/74.5) per hour.

      65.   Thus, at all relevant times, Plaintiff Zheng was paid below the New Jersey state

            minimum wage rate (as listed above).

      66.   Defendants’ failure to pay Plaintiff at the required statutory minimum wage rate

            violates the NJWHL, and NJSA.

      67.   Defendants knowingly and willfully disregarded the provisions of the NJWHL as

            evidenced by their failure to compensate Plaintiff at the statutory minimum wage

            rate violates the NJWHL when they knew or should have known such was due and

            that failing to do so would financially injure the Plaintiff and Collective Action

            members. Therefore, Plaintiff shall recover from Defendants their unpaid minimum

            wages, and additionally an amount of 200% of the backwages as liquidated

            damages.



                                        COUNT IV

            [Violations of the Fair Labor Standards Act—Minimum Wages
                                             14
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 15 of 20 PageID: 15




              Brought on behalf of the Plaintiff and the FLSA Collective]

      68.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

            though fully set forth herein.

      69.   The FLSA requires employers of covered employees who are not otherwise exempt

            to pay these employees a minimum wage of not less than $7.25 per hour effective

            July 24, 2009.

      70.   The FLSA provides that any employer who violates the provisions of 29 U.S.C.

            §207 shall be liable to the employees affected in the amount of their unpaid

            overtime compensation, and in an additional equal amount as liquidated damages.

            29 USC §216(b).

      71.   Here, from on or around October 6, 2020 to on or around April 5, 2021, Plaintiff

            Zheng worked 6 days a week, and in total seventy-four and a half (74.50) hours per

            week. However, he was paid at a fixed rate of $3,000 per month regardless of the

            number of hours he worked a day. Therefore, Plaintiff’s average hourly wage was

            $10.07 (3000/4/74.5) per hour.

      72.   Thus, at all relevant times, Plaintiff Cao was paid below both the New Jersey state

            minimum wage rate (as listed above).

      73.   Defendants’ failure to pay Plaintiff at the required statutory minimum wage rate

            violates the FLSA and NJWHL.

      74.   Defendants knowingly and willfully disregarded the provisions of the FLSA

            and NJWHL as evidenced by their failure to compensate Plaintiff and the FLSA

            Collective at the statutory minimum wage rate violates when they knew or should

            have known such was due and that failing to do so would financially injure the
                                        15
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 16 of 20 PageID: 16




               Plaintiff and Collective Action members. Therefore, Plaintiff and the FLSA

               collection shall recover from Defendants their unpaid minimum wages, and

               additionally an equal amount as liquidated damages.




                                         Prayer For Relief

       WHEREFORE, Plaintiff, on behalf of himself, and the FLSA collective, respectfully

request that this court enter a judgment providing the following relief:

       a)     Authorizing plaintiff at the earliest possible time to give notice of this collective

       action, or that the court issue such notice, to all persons who are presently, or have been

       employed by defendants as employees. Such notice shall inform them that the civil notice

       has been filed, of the nature of the action, of their right to join this lawsuit if they believe

       they were denied proper hourly compensation and premium overtime wages;

       b)      Certification of this case as a collective action pursuant to FLSA;

       c)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members

       of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

       them to assert timely FLSA claims and state claims in this action by filing individual

       Consent to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and his

       counsel to represent the Collective Action Members;

       d)      A declaratory judgment that the practices complained of herein are unlawful under

                                                 16
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 17 of 20 PageID: 17




      FLSA and NJWHL;

      e)     An injunction against Great Wall of Neptune, Inc., d/b/a Great Wall, its officers,

      agents, successors, employees, representatives, and any and all persons acting in concert

      with them as provided by law, from engaging in each of unlawful practices and policies set

      forth herein;

      f)     An injunction against Great Wall of Jersey Shore, LLC d/b/a Great Wall, its officers,

      agents, successors, employees, representatives, and any and all persons acting in concert

      with them as provided by law, from engaging in each of unlawful practices and policies set

      forth herein;

      g)     An award of unpaid overtime wages due under FLSA and NYWHL, whichever is

      greater;

      h)     An award of unpaid minimum wages due under FLSA and NYWHL, whichever is

      greater;

      i)         An award of liquidated and/or punitive damages as a result of Defendants’

      knowing and willful failure to pay overtime compensation pursuant to 29 U.S.C. §216;

      j)     An award of liquidated and/ or punitive damages as a result of Defendants’ willful

      failure to pay overtime compensation pursuant to NJWHL;

      k)         An award of liquidated and/or punitive damages as a result of Defendants’

      knowing and willful failure to pay minimum wages pursuant to 29 U.S.C. §207(a);

      l)         An award of liquidated and/or punitive damages as a result of Defendants’

      knowing and willful failure to pay minimum wages pursuant to NJWHL;

      m)         An award of costs and expenses of this action together with reasonable attorneys’

      and expert fees pursuant to 29 U.S.C. §216(b) and NJWHL 34:11-56a25.;
                                              17
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 18 of 20 PageID: 18




      n)     The cost and disbursements of this action;

      o)     An award of prejudgment and post-judgment fees;

      and

      p)     Such other and further legal and equitable relief as this Court deems necessary, just,

      and proper.



Dated: Flushing, New York

August 31, 2021                                     HANG & ASSOCIATES, PLLC.

                                                           /s Qinyu Fan

                                                    Qinyu Fan, Esq.
                                                    136-20 38th Avenue, Suite 10G
                                                    Flushing, New York 11354
                                                    Tel: 718.353.8588
                                                    qfan@hanglaw.com
                                                    Attorneys for Plaintiff




                                              18
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 19 of 20 PageID: 19




                       EXHIBIT 1




                                     19
Case 3:21-cv-16350-ZNQ-DEA Document 1 Filed 08/31/21 Page 20 of 20 PageID: 20
